EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth L. Green on 15 October 2021.

The application has been amended as follows: Claims 10, 11, and 12 are replaced with the following claims.

10.  The paint applicator of Claim 12, wherein: 
the container is configured to hold first and second portions of the paint;
the shoulders comprise first and second shoulders at opposite ends of the container;
the neck comprises first and second necks reaching up from a respective one of the first and second shoulders;
the removable and replaceable brush comprises first and second removable and replaceable brushes, each of the first and second brushes reaching up from a respective one of the first and second necks;
the ring holding the brushes comprises first and second rings holding a respective one of the first and second brushes;
the stop comprises first and second stops inside a respective one of the first and second necks, the first and second rings seating against a respective one of the first and second stops;

the seal comprises respective first and second seals between the first and second caps and the container; and
wherein the respective first and second brushes reach entirely through the respective first and second rings to a depth proximal to the shoulder of the container.

11.  The paint applicator of Claim 13, wherein: 
the container is configured with an upper compartment and a lower compartment to hold first and second portions of the water base paint;
the shoulder comprises a first shoulder positioned adjacent the upper compartment and a second shoulder positioned adjacent the lower compartment;
the neck comprises first and second necks, each of the first and second necks -reaching out from a respective one of the first and second shoulders;
the base of the neck comprises first and second bases of a respective one of the first and second necks;
the removable and replaceable brush comprises first and second removable and replaceable brushes, each of the first and second brushes reaching up from a respective one of the first and second necks;
the 0-Ring comprises first and second 0-Rings, each of the first and second 0-Rings positioned around a respective base of a respective one of the first and second necks and  sealing between a respective one of the first and second caps and the container;
the ring comprises first and second rings holding a respective one of the first and second brushes, the first and second rings removable and replaceable from a respective one of the first and second necks, and the first and second rings seated against a respective first and second stops inside a respective one of the first and second necks proximal a respective first and second shoulders of the container;

the O-ring comprises first and second O-Rings around a respective one of the first and second bases of the first and second necks and sealing between a respective one of the first and second caps and the container.

12.  A paint applicator, comprising:
a container configured to hold a portion of paint and having a generally flat front and a generally flat rear;
at least one front diaphragm in the front of the paint container or at least one rear diaphragm in the rear of the paint container and reaching out from the generally flat front or the generally flat rear and surrounded by a generally flat surface and extends out from the generally flat surface;
a neck reaching up from a shoulder of the container;
a removable and replaceable brush reaching up from the neck;
a ring holding the brush, the ring removable and replaceable from the neck;
a stop inside the neck, the ring seating against the stop;
a cap attachable and removable from the container to reside over the brush; and
a seal between the cap and the container,
wherein the brush reaches entirely through the ring to a depth proximal to the shoulder of the container.

Election/Restrictions
Claims 1, 12, and 13 are allowable. The restriction requirement among species A and B, as set forth in the Office action mailed on 3 February 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3 February 2021 is withdrawn.  Claims 10 and 11, directed to Species B, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 2, 4-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art fails to disclose or suggest the combination of features recited, including “a cap attachable and removable from the container to reside over the brush, further including a seal residing on a shoulder of the container between the cap and the container.”  Claims 2, 4-9, and 14-17 depend from claim 1, and thus include the allowable subject matter thereof.

With regard to claim 13, the prior art fails to disclose or suggest the combination of features recited, including “the ring seated against a stop inside the neck proximal to the shoulder of the container; a cap attachable and removable from the container to reside over the brush; and an O-Ring around a base of the neck and sealing between the cap and the container.”  Claims 11 and 20 depend from claim 13, and thus include the allowable subject matter thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of U.S. publication no. 2009/0254055 (Clarke), U.S. publication no. 2005/0019084 (Gueret), U.S. publication no. 2017/0215551 (Kim et al.), U.S. publication no. 2017/0006998 (Liu), U.S. publication no. 2003/0152410 (Huang), U.S. patent no. 8,662,775 (Liu), and U.S. patent no. 3,690,777 (Costa) disclose containers with two applicators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner

/Patrick M. Buechner/Primary Examiner, Art Unit 3754